Citation Nr: 1723955	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-37 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the right and left knee.

2. Entitlement to service connection for a right ankle condition, to include as secondary to service-connected disabilities of the right and left knee.

3. Entitlement to service connection for a left ankle condition, to include as secondary to service-connected disabilities of the right and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in May 2017.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

As an initial matter, in May 2008 VA treatment records, the Veteran stated that he had submitted an application for Social Security Administration (SSA) disability benefits.  However, complete documentation from SSA, including the Veteran's application and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should be obtained prior to adjudication of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In regard to the Veteran's claim for a low back disability, the Veteran was afforded a VA examination in January 2014.  During this examination, the Veteran stated that he suffered a back injury in service around 1980 while doing calisthenics in advanced individual training.  The examiner provided a diagnosis of lumbosacral strain and stated that the Veteran's in-service injury in 1980 was likely a muscle strain.  The examiner then opined that the original injury from 1980 did not cause any limits in the Veteran's current function.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the January 2014 VA examination inadequate for adjudicative purposes.  Specifically, in April 2013, the Veteran contended that his low back disability was secondary to his service-connected bilateral knee condition.  Despite this contention raised prior to the examination, the examiner did not opine as to whether the Veteran's bilateral knee condition caused or aggravated his current low back disability.  As such, a new examination is required prior to adjudication of this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Turning to the Veteran's claim for service connection for a right and left ankle condition, the Veteran has not yet been afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test to the Veteran's claims of entitlement to service connection for a right and left ankle condition, the Board finds that the Veteran must be afforded an examination.

Regarding the first part of the Waters/Colantonio test, the record demonstrates that the Veteran currently suffers from recurrent pain in both ankles.  Additionally, a May 2010 VA treatment record includes ankle arthralgia in the Veteran's active problem list.  Likewise, a December 2008 VA physical therapy rehabilitation note lists a diagnosis of plantar fasciitis with the Veteran reporting pain more in the ankle area.

Next, the evidence of record demonstrates that a right and left ankle condition may be related to service.  Regarding the Veteran's right ankle, the Veteran's service treatment records (STRs) show that the Veteran received treatment for a right ankle injury in April 1982.  In regard to both ankles, in May 2017 argumentation, the Veteran's representative contended that the Veteran's right and left ankle conditions could be due to excessive running in service as the Veteran was granted service connection for right and left knee disabilities on this very basis.

As the record currently lacks sufficient medical evidence discussing a causal connection between service and the Veteran's right and left ankle conditions-as well as any connection to his service-connected bilateral knee disabilities-the Board cannot make a proper decision as to the merits of those claims at this time.  Therefore, the Board will remand these issues so that the Veteran may be afforded examinations so that sufficient medical nexus evidence may be obtained.
 
Lastly, given the need to remand the foregoing claims to obtain any possible SSA records as well as to provide the Veteran with VA examinations, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file, particularly those dated since March 2012.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain all records associated with the Veteran's Social Security disability benefits claim, including copies of any decisions and copies of the medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of his low back disability, right ankle condition, and left ankle condition.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's low back disability had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right or left knee disability caused the Veteran's low back disability.

(c) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right or left knee disability aggravated the Veteran's low back disability beyond the natural progression of the disease.

(d) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's right ankle condition had its onset in service or is otherwise related to service.

(e) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right or left knee disability caused the Veteran's right ankle condition.

(f) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right or left knee disability aggravated the Veteran's right ankle condition beyond the natural progression of the disease.
(g) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's left ankle condition had its onset in service or is otherwise related to service.

(h) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right or left knee disability caused the Veteran's left ankle condition.

(i) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right or left knee disability aggravated the Veteran's left ankle condition beyond the natural progression of the disease.

If the clinician finds that the Veteran's back, right ankle and/or left ankle conditions have been permanently worsened beyond normal progression (aggravated) by his service-connected right or left knee disabilities, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected right or left knee disabilities.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* May 2017 argumentation by the Veteran's representative regarding the possibility that the issues currently on appeal were a result of overuse caused by excessive running in service;

* A December 2011 statement by L.R., the Veteran's mother, that the Veteran constantly complained about a painful back and knees after returning home from service;

* A February 2010 VA treatment record wherein the Veteran is assessed with severe disc disease and resultant central and radicular pain with an onset of 1981; 

* A February 2009 VA x-ray report stating that the Veteran has severe disc disease and osteoarthritis at the L4-L5 level with sclerotic changes in the body of L1;

* April 1982 STRs discussing a sprained right ankle as well as swelling at the anterior talofibular ligament; and 

* STRs from October 1981 and April 1982 wherein the Veteran complains of lower back pain.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




